Name: Commission Regulation (EEC) No 605/92 of 10 March 1992 on harvest, production and stock declarations pursuant to Article 3 of Council Regulation (EEC) No 822/87 and amending Regulation (EEC) No 3929/87
 Type: Regulation
 Subject Matter: distributive trades;  cultivation of agricultural land;  farming systems;  agricultural activity
 Date Published: nan

 11 . 3. 92No L 65/24 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 605/92 of 10 March 1992 on harvest, production and stock declarations pursuant to Article 3 of Council Regulation (EEC) No 822/87 and amending Regulation (EEC) No 3929/87 force of this Regulation should benefit from this measure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 3 (4) thereof, Whereas, under Article 3 of Regulation (EEC) No 822/87, producers of grapes intended for wine making and pro ­ ducers of must and wine are required to make harvest declarations in respect of the most recent harvest ; whereat the said Article also lays down that producers of must and wine, and commercial operators other than retailers, must declare their stocks at the end of the wine year ; Whereas Article 5 qf Commission Regulation (EEC) No 3929/87 (3), as last amended by Regulation (EEC) No 2572/89 (4), lays down fixed time limits for the submission of the above declarations ; whereas Article 1 1 of that Regulation stipulates that persons not submitting declarations within the time limits shall not benefit from the intervention measures provided for in the common market organization ; whereas, while bearing in mind the decisions of the Court of Justice of the European Communities and the objectives of the rules in question, the consequences of a brief delay in submitting the above declarations should be limited ; Whereas, as a result, the corresponding provisions of Regulation (EEC) No 3929/87 should be amended and dossiers still being examined at the date of entry into HAS ADOPTED THIS REGULATION : Article 1 In Article 11 of Commission Regulation (EEC) No 3929/87, paragraph 1 is hereby replaced by the fol ­ lowing : ' 1 . Persons required to submit harvest, production or stock declarations who do not -submit such declara ­ tions by the date specified in Article 5 shall not, except in cases of force majeure and subject to the provisions of the second subparagraph, benefit from the measures provided for in Articles 32, 34, 38, 41 , 42, 45 and 46 of Regulation (EEC) No 822/87. However, if the time limits referred to in the first subparagraph are exceeded by a maximum of five working days, the sums to be paid shall be reduced by 20 %: Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to dossiers not yet completed relating to harvest, production and stock declarations for the 1984/85 and subsequent wine years. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 6. O OJ No L 369, 29. 12. 1987, p. 59. O OJ No L 163, 29. 6. 1990, p. 50.